Citation Nr: 0117673	
Decision Date: 07/03/01    Archive Date: 07/05/01

DOCKET NO.  99-15 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for a 
service-connected left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1940 to 
December 1944.  This matter comes to the Board of Veterans' 
Appeals (Board) from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Albuquerque Regional 
Office (RO) that continued a 30 percent evaluation for his 
left knee disability.

By July 1999 notice of disagreement, the veteran requested a 
hearing before a member of the Board at the RO.  Through 
written communication received in March 2000, he indicated 
that he no longer wanted a hearing before a member of the 
Board at the RO.  Rather, he stated that desired a local 
hearing conducted by a hearing officer.  On May 9, 2000, such 
a hearing took place at the Albuquerque RO.  


REMAND

The veteran suffered a left knee injury during World War II 
and was granted service connection for left-knee 
osteochondritis dissecans, rated as analogous to dislocation 
of the semilunar cartilage, effective December 24, 1944.

By December 1990 rating decision, the RO increased his rating 
for osteochondritis dissecans from 20 to 30 percent, 
effective October 24, 1990; however, the RO selected 
38 C.F.R. § 4.71a, Diagnostic Code 5257, pertaining to 
instability of the knee, as the appropriate diagnostic code.  
His was perviously rated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5099-5258.  Diagnostic Code 5258 represents dislocation 
of the semilunar cartilage.  

The Board notes that the veteran was evaluated as 100 percent 
disabled from November 16, 1990 to January 1, 1991 following 
left knee surgery.

In an April 1996 rating decision, the RO continued his 
disability evaluation for a left knee disability at 30 
percent.  This time, however, the veteran was rated under 
38 C.F.R. § 4.71a, Diagnostic Code 5256 that represents 
ankylosis of the knee.

By rating decision dated in August 2000, the RO granted 
service connection for traumatic arthritis of the left knee 
as secondary to service-connected osteochondritis dissecans.  
The RO assigned an evaluation of 10 percent under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5010, which is the diagnostic code 
associated with traumatic arthritis.  Apparently, the RO 
granted secondary service connection for traumatic arthritis 
based on the assumption that the veteran was primarily rated 
under Diagnostic Code 5257.  See VAOPGCPREC 23-97 (1997); 
VAOPGCPREC 9-98 (1998) (stating, essentially, that qualified 
veterans may receive simultaneous compensation under 
Diagnostic Codes 5257 and 5003 or 5010 if certain conditions 
are met).  

The latest rating decision contained in the claims file is 
dated in November 2000.  According to that rating decision, 
the veteran underwent a total left knee replacement in 
September 2000.  For that reason, the RO increased his 
disability evaluation for osteochondritis dissecans of the 
left knee to 100 percent for the period between September 13, 
2000, and November 1, 2001.  The rating decision indicates 
that his left knee disability is now rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5055, which pertains to prosthetic 
replacement of the knee joint.  The rating decision did not 
effect secondary service connection for left knee traumatic 
arthritis.

The latest VA examination is dated in April 1999, and in his 
May 2000 hearing at the RO he suggested that there were 
certain outstanding VA medical records that he could not 
obtain.  He also indicated that he would seek medical care at 
a private facility.

Pursuant to the newly enacted Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A), VA must make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim.  This 
includes informing the veteran of all the evidence needed to 
support his claim.  Additionally, VA must assist claimants in 
obtaining government and private records, and obtain a 
medical opinion when such an opinion is necessary to make a 
decision on a claim.  

In this case, VA must assist the veteran in obtaining VA and 
private medical records.  An additional VA medical 
examination must also be scheduled to take into account the 
veteran's latest left knee surgery.

To make sure that VA has met its duty to assist the veteran 
in developing the facts relevant to his claim, the case is 
remanded for the following development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

2.  The RO should obtain the names and 
addresses of all private healthcare 
providers who treated the veteran for his 
left knee disability since April 1999, 
the month of his last comprehensive VA 
medical examination.  After securing the 
necessary release, the RO should obtain 
those records.  The RO must also obtain 
VA medical records pertinent to his left 
knee that are not already associated with 
the claims file.

3.  Next, the RO should schedule the 
veteran for a VA medical examination to 
determine the condition of his left knee.  
The examiner is asked to list all 
symptomatology associated with the left 
knee, to include limitation of motion, 
functional loss, excess fatigability, and 
an assessment of painful motion, if any.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2000).  
All necessary tests and studies should be 
accomplished, and all clinical 
manifestations should be reported in 
detail.  A medical history of the 
disability at issue should be obtained.

A rationale should be given for all 
conclusions.  The claims file must be 
made available to the examiner for review 
in conjunction with the examination.

4.  The RO should inform the veteran that 
failure to report for the scheduled 
examination might have adverse 
consequences in the adjudication of his 
claim.  38 C.F.R. § 3.655 (2000).

5.  The RO should review the claims file 
to ensure that all of the above requested 
development has been completed.  In 
particular, the RO should ensure that the 
requested examination and opinion are in 
complete compliance with the directives 
of this remand and, if they are not, 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).

6.  The RO should then readjudicate the 
issue of entitlement to an increased 
rating for a left knee disability.  The 
RO should provide adequate reasons and 
bases for its determinations and explain 
its rationale for assigning any 
particular diagnostic code(s).  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and be given the opportunity to 
respond.  Then, the case should be 
returned to the Board for further 
consideration, if otherwise in order.  
The Board intimates no opinion as to the 
ultimate outcome of this case.  The 
veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2000).



